Citation Nr: 1528030	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  14-01 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for residuals of right wrist fracture.

2. Entitlement to an initial rating in excess of 30 percent for bipolar disorder.

3. Entitlement to an effective date earlier than September 2011 for a grant of service connection for bipolar disorder.

4. Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Esq.



ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1993 to October 2001.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2012 and July 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA treatment from June 2014 notes that the Veteran is waiting on a decision for a claim of Social Security Administration (SSA) benefits.  SSA records should be obtained and associated with the claims file.  See 38 C.F.R. § 3.159.  Further, the Veteran reported increased right wrist symptoms with activities of repetitive motion, like writing or typing.  The March 2014 examiner also recorded flare-ups in right wrist symptoms and noted that flare-ups could significantly limit the Veteran's functional ability.  However, the examiner did not address how much, if any, additional functional loss he experienced during flare-ups, and an addendum opinion is needed.  See Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

Additionally, the RO granted service connection for bipolar disorder and assigned a 30 percent disability in July 2014 (an increased rating for right wrist disability was also awarded).  In December 2014, the Veteran filed a notice of disagreement with the rating assigned for bipolar disorder and the effective dates for the awards (which would be the grant of service connection, since both evaluations were assigned from the effective date of the grant of service connection).  The notice of disagreement with regard to the effective date for the grant of service connection for residuals of the right wrist fracture is not timely and there has been no claim of clear and unmistakable error in the assignment of the effective date for the grant in the February 2012 rating; the Board does not assume jurisdiction of this matter.  The RO has not issued a statement of the case on the increased rating and effective date claims regarding the bipolar disorder as of this date.  The issues of an increased rating and earlier effective date for the grant of service connection for bipolar disorder must be remanded for such a purpose.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999). 

In a January 2013 statement, the Veteran reported that he was unable to work due to his wrist.  The June 2014 examiner also noted that the wrist impaired his ability to work.  The issue of TDIU is deemed to be a component of the claims for increased ratings in light of the Veteran's report that he was unable to work.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The RO should provide appropriate notice and development and further adjudicate this claim.  

Accordingly, the case is REMANDED for the following action:

1. Send appropriate notice to the Veteran for the claim of TDIU and complete any necessary development.  This should include an application form and the Veteran should be told of the necessity for notifying the RO of his employment history and his educational background for proper adjudication of this claim.  

2. Provide the Veteran with a statement of the case as to the issues of entitlement to an increased initial rating for bipolar disorder and an earlier effective date for the grant of service connection.  All evidence of record should be considered.  See 38 C.F.R. §§ 19.29-19.30; see also Manlincon, 12 Vet. App. at 240.  

Further, advise the Veteran that a substantive appeal has not been received concerning these issues, and of the requirements for submitting an adequate and timely substantive appeal, as provided in 38 C.F.R. § 20.200 (2014).  Thereafter, the case should be returned to the Board only if a timely substantive appeal is filed, and subject to current appellate procedures.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

3. Schedule the Veteran for a VA examination for his right wrist and forward the claims file.  The examiner should complete all appropriate testing needed to address the following: 

Measure and record the current level of disability in the right wrist.  In January 2013 and June 2014, the Veteran reported flare-ups in symptoms when doing activities of repetitive motion such as driving or typing.  The examiner should estimate any additional functional loss during flare-ups, expressed in degrees.  The examiner should provide an opinion on the degree of impairment during any current flare-ups and also estimate the degree of impairment during flare-ups at the time of the January 2013 statement and June 2014 examination.

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

4.  If the right wrist and TDIU benefits sought on appeal remain denied, issue a supplemental statement of the case.  Return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




